IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JOAN LICHTMAN,                   : No. 397 EAL 2014
                                 :
              Petitioner         :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
         v.                      :
                                 :
                                 :
ZELENKOFSKE AXELROD & CO., LTD., :
                                 :
              Respondent         :


                                   ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.